         Case 1:20-cv-04748-BCM Document 36 Filed 03/25/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                              3/25/21
WINDWARD BORA LLC,
               Plaintiff,                           1:20-CV-4748 (BCM)
       -against-                                    ORDER
CONSTANCE R. BROWNE, et al.
               Defendants.

BARBARA MOSES, United States Magistrate Judge.

       The telephonic status conference previously scheduled for April 8, 2021, at 11:00 a.m.

will instead begin at 12:00 p.m. that same day, April 8, 2021. At that time, the parties shall dial

(888) 557-8511 and enter the access code 7746387.

Dated: New York, New York
       March 25, 2021                        SO ORDERED.



                                             _____________________________
                                             BARBARA MOSES
                                             United States Magistrate Judge
